 Case 2:19-cv-00492-JNL Document 25 Filed 01/13/21 Page 1 of 1   PageID #: 44



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


Gregory Paul Violette

      v.                                        Case No. 19-cv-492-JNL

Kate Phillips, et al.




                                   ORDER


      No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated December 15, 2020 .        “‘[O]nly those issues

fairly raised by the objections to the magistrate's report are

subject to review in the district court and those not preserved

by such objection are precluded on appeal.’”           School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).


                                         ____________________________
                                         Joseph N. Laplante
                                         United States District Judge

Date: January 12, 2021

cc:   Gregory Paul Violette, pro se
